DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
Regarding the information disclosure statement filed 6/14/2020:  US Patent Cite No. 9 has not been considered.  It is unclear what document Applicants want to have considered because the Patent Number / Patentee cited does not match the actual Patentee (inventor) listed on Patent No. 9886139.


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.  Additionally, claims 8-14 have been rejected under 35 USC §112 for a lack of antecedent basis issue.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-20 of U.S. Patent No. 10,713,256.   

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

The language of the body of each of the independent claims (1, 8 and 15) of the instant application substantially appears within the body of each of the independent claims (1, 8 and 15) of patent no. 10,713,256.  Note that the conflicting claims of patent no. 10,713,256 contain some additional language / limitations.  Therefore, the independent claims of the instant application are broader that the independent claims of patent no. 10,713,256.  
It is noted that elimination of a step/element/function is indicative of obviousness.  See, for example, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 195) indicating that deleting a switch member and thereby eliminating its function was an obvious expedient.  
Dependent claims 2-7, 9-14 and 16-20 in the instant application recite substantially similar language as conflicting patent claims 2-7, 9-14 and 16-20.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to omit a step/element/function because such an embodiment would execute quicker, for example.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8-14 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 8:  
There is a lack of antecedent basis for “the first cache” recited in line 11 and “the second cache” recited in lines 15-16 of the claim.
Therefore, the scope of each claim is ambiguous.

Claims 9-14 depend upon claim 8, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
McWilliams 	 				2011/0289263
Discusses the use of fine-grained memory and less-fine-grained memory, however, only one of these elements is cache, and it provides a caching mechanism for the less-fine-grained memory element (Abstract); Write frequency of pages claimed, no use of a “set frequency”, for example (claims 62 and 63); Probability discussed in the context of errors (para. [1413]).  





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



October 21, 2021